 


109 HR 4756 IH: To amend the Internal Revenue Code of 1986 to limit the agri-biodiesel credit to oils produced from plants and animals.
U.S. House of Representatives
2006-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4756 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2006 
Mr. Butterfield (for himself, Mr. Jones of North Carolina, Mr. Bishop of Georgia, and Mr. Berry) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to limit the agri-biodiesel credit to oils produced from plants and animals. 
 
 
1.Agri-biodiesel credit limited to oils produced from plants and animals 
(a)In generalParagraph (2) of section 40A(d) of the Internal Revenue Code of 1986 (defining agri-biodiesel) is amended to read as follows: 
 
(2)Agri-biodieselThe term agri-biodiesel means biodiesel derived solely from virgin oils— 
(A)from esters derived from corn, soybeans, sunflower seeds, cottonseeds, canola, crambe, rapeseeds, safflowers, flaxseeds, rice bran, and mustard seeds, and 
(B)from animal fats..  
(b)Effective dateThe amendment made by this section shall apply to biodiesel sold after the date of the enactment of this Act in taxable years ending after such date.  
 
